       Case 5:20-cv-03021-JWB-JPO Document 36 Filed 09/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DARREN JARELLE DAVIS,                                      )
                                                           )
                               Plaintiff,                  )
                                                           )
v.                                                         )      Case No. 20-3021-JWB
                                                           )
(FNU) BERG, et al.,                                        )
                                                           )
                               Defendants.                 )


                                 ORDER TO SHOW CAUSE

        Plaintiff has been nonresponsive in this case for over six months. 1 On August 20,

2020, the undersigned U.S. Magistrate Judge, James P. O’Hara, issued an order discussing

plaintiff’s failure to participate in the planning and scheduling of this case, and ordering

plaintiff to confer with defense counsel on the contents of a joint planning meeting report

by September 4, 2020.2 The undersigned warned plaintiff “that should he fail to engage

with defense counsel in the planning and scheduling of this case, the court will enter an

order requiring him to show cause why this case should not be dismissed, with prejudice

to refiling, for lack of prosecution.”3 Plaintiff did not contact defense counsel as ordered.4




        1
            See ECF No. 9 (plaintiff’s last filing on March 9, 2020).
        2
            ECF No. 34.
        3
          Id. at 2. The undersigned noted plaintiff’s “pattern of not responding;” he did not
file a response to either a motion to dismiss or a motion to stay discovery. Id.
        4
            See ECF No. 35.
20-3021-JWB-SCO.docx
       Case 5:20-cv-03021-JWB-JPO Document 36 Filed 09/14/20 Page 2 of 2




        Therefore, the court orders plaintiff to show cause in writing to the Honorable John

W. Broomes, United States District Judge, on or before October 1, 2020, why this case

should not be dismissed, with prejudice, for lack of prosecution under Fed. R. Civ. P. 41(b).

        The clerk of the court is directed to mail a copy of this order to the pro se plaintiff

via regular and certified mail.

        IT IS SO ORDERED.

        Dated September 14, 2020, at Kansas City, Kansas.

                                             s/ James P. O=Hara
                                            James P. O'Hara
                                            U.S. Magistrate Judge




20-3021-JWB-SCO.docx
